DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The election of species requirement set forth in the Office action mailed on Apr. 21, 2022 has been withdrawn.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites a “C4 to C7 multiolefin monomer”. Claim 3 depends upon claim 2 and recites that “the multiolefin comprises paramethyl-styrene”. The monomer p-methyl styrene is a monoolefin (that is, not a multiolefin). The cited limitation of claim 3 therefore suggests that the “multiolefin” recited in base claim 2 encompasses at least the monoolefin p-methyl styrene, contrary to the ordinary meaning of the term “multiolefin”.
The claims do not inform those skilled in the art about the scope of the term “multiolefin” with reasonable clarity.
Claims 3 and 4 are dependent upon claim 2 and are indefinite for the same reason.

Claim 19 refers to independent claim 1 and then recites a limitation regarding “the curing agent”. Base claim 1 does not recite a curing agent, and therefore the phrase “the curing agent” recited in claim 19 lacks proper antecedent basis.

Claim Objections

Claim 17 is objected to because of the following informalities.
The claim recites the phrase “any of claim 1” which is ungrammatical.
Appropriate correction is required.

Allowable Subject Matter

Claims 1, 5-16, 18, and 20-25 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764